Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to be directed to a new sub-genus where, with respect to formulae (IIa) and (IId), the various R groups are H, OR5, C1-10 alkyl, C5-C12 cycloalkyl, and/or C6-C14 aryl where R5 is C1-C10 alkyl whereby fewer than all of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is H and, with respect to formulae (IIb), (IIc), (IIe), and (IIf), the various R groups are H, OR5, C1-10 alkyl, C5-C12 cycloalkyl, and/or C6-C14 aryl where R5 is C1-C10 alkyl whereby 1-6 of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is H and 1, 2, or 4-8 of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is methyl. Written support for such a sub-genus/proviso is not found within the specification as originally filed. Rather, written support is found for Ra/Rb/Rc being Formulae (IIa), (IIb), and/or (IIc) whereby R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is H, methyl, or ethyl whereby at least one, or at least one or at most 3, are methyl or ethyl at Page 8, Lines 12-27. Accordingly, claim 1 fails to comply with the written description requirement. 
Claim 2 has been amended to be directed to a new sub-genus where, with respect to formulae (IIa) and (IId), the various R groups are H or C1-10 alkyl whereby fewer than all of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is H and, with respect to formulae (IIb), (IIc), (IIe), and (IIf), the various R groups are H or C1-10 alkyl whereby 1-6 of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is H and 1, 2, or 4-8 of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is methyl. Written support for such a sub-genus/proviso is not found within the specification as originally filed. Rather, written support is found for Ra/Rb/Rc being Formulae (IIa), (IIb), and/or (IIc) whereby R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is H, methyl, or ethyl whereby at least one, or at least one or at most 3, are methyl or ethyl at Page 8, Lines 12-27. Accordingly, claim 1 fails to comply with the written description requirement. 
Claim 3 has been amended to be directed to a new sub-genus where, with respect to formulae (IIb) and (IIc), the various R groups are H, methyl, ethyl or propyl whereby 1-6 of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is H and 1, 2, or 4-8 of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is methyl. Written support for such a proviso is not found within the specification as originally filed. Rather, written support is only found for Ra/Rb/Rc being Formulae (IIa), (IIb), and/or (IIc) whereby R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is H, methyl, or ethyl whereby at least one, or at least one or at most 3, are methyl or ethyl at Page 8, Lines 12-27. Accordingly, claim 3 fails to comply with the written description requirement. 
Claims 4 and 5 recite the proviso “wherein one, two, three four, five, or six of R1, R1’, R2, R2’,R3, R3’, R4, or R4’ is H, and wherein one, two, four, five six, seven, or eight of R1, R1’, R2, R2’,R3, R3’, R4, or R4’ is methyl”. Written support for the limitation is not found within the specification as originally filed. Therefore, claims 4 and 5 fail to comply with the written description requirement. 
Claim 6 has been amended to be directed to a genus with a proviso that two radicals of R1, R1’, R2, or R2’ in at least one cyclohexyl group are methyl. Written support for the proviso is not found within the specification as originally filed. Therefore, claim 6 does not comply with the written description requirement. 
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, with respect to formulae (IIb), (IIc), (IIe), and (IIf), that all eight of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ can be methyl, but also requires 1-6 of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ be hydrogen. It is unclear how one of the R variables can possibly be hydrogen if all are methyl. It is generally unclear whether or not instances where all of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ are methyl is supposed to be within the scope of the claim or not.
Claim 2 recites, with respect to formulae (IIb), (IIc), (IIe), and (IIf), that all eight of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ can be methyl, but also requires 1-6 of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ be hydrogen. It is unclear how one of the R variables can possibly be hydrogen if all are methyl. It is generally unclear whether or not instances where all of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ are methyl is supposed to be within the scope of the claim or not.
Claim 3 recites, with respect to formulae (IIb) and (IIc), that all eight of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ can be methyl, but also requires 1-6 of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ be hydrogen. It is unclear how one of the R variables can possibly be hydrogen if all are methyl. It is generally unclear whether or not instances where all of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ are methyl is supposed to be within the scope of the claim or not.
Claim 4 recites, with respect to formulae (IIb) and (IIc), that at least one radical of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is methyl or ethyl, but then later recites wherein one, two, four, five six seven, or eight of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is methyl (emphasis added). The scope of the claim is unclear since the former recitation suggests three of the recited groups can be methyl and the latter recitation indicates the presence of three methyl groups is excluded. Also, on the one hand the claim indicates all eight of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ can be methyl, but also requires 1-6 of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ be hydrogen. It is unclear how one of the R variables can possibly be hydrogen if all are methyl. It is generally unclear whether or not instances where all of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ are methyl is supposed to be within the scope of the claim or not. 
Claim 5 recites, with respect to formula (IIb), that at least one radical and at most 3 radicals of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is methyl or ethyl, but then later recites wherein one or two of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is methyl (emphasis added). The scope of the claim is unclear since the former recitation suggests three of the recited groups can be methyl and the latter recitation indicates the presence of three methyl groups is excluded. Also, on the one hand the claim indicates at most three radicals of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ can be methyl/ethyl, but also requires 1-6 of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ be hydrogen. It is unclear how the presence of only 1-4 hydrogens is feasible if only 1-3 methyl/ethyl groups can be present. The bounds of what compounds of formula (IIb) are encompassed by the claim is unclear. 
Amendment Suggestions
Page 8, Lines 12-27 provides written support for compounds of Formula (I) where Ra/Rb/Rc are Formulae (IIa), (IIb), and/or (IIc), whereby R1, R1’, R2, R2’, R3, R3’ R4, and R4’ are independently selected from the group consisting of H, methyl and ethyl wherein at least one radical of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is methyl or ethyl, preferably methyl. Such a recitation is seen to provide support for Ra/Rb/Rc being Formulae (IIa), (IIb), and/or (IIc), whereby R1, R1’, R2, R2’, R3, R3’ R4, and R4’ are independently selected from the group consisting of H, methyl and ethyl wherein at least two radicals of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ is methyl, which would exclude the hydrogenated TDI adducts of the prior art since such compounds would only exhibit one radical of R1, R1’, R2, R2’, R3, R3’ R4, and R4’ being methyl.
It is suggested “at least one cyclohexyl group” within claim 6 be replaced with “in each cyclohexyl group” to overcome the 35 USC 112(a) rejection above. 
Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. 
With respect to the 112(a) rejections, Applicant refers to a disclosure within the specification at Page 9, Lines 17-18 regarding each of the eight R groups being independently selected from the group consisting of H, methyl, ethyl, and propyl for support (a total of 4^8 = 65,536 different combinations for each formulae), specifically urging that every combination is necessarily disclosed. This is not found persuasive. 
Firstly, the disclosure Applicant refers to only is with respect to formulae (IIa), (IIb), and/or (IIc) where all Rs are independently selected from H, methyl, ethyl and propyl whereas the present claims have all of (IIa), (IIb), (IIc), (IId), (IIe), and (IIf) where Rs can be H, OR5, C1-10 alkyl, C5-C12 cycloalkyl, and/or C6-C14 aryl where R5 is C1-C10 alkyl. Applicant has not explained why the narrow recitation cited within the specification provides written support for the breadth of the subject matter being claimed. 
Secondly, even disregarding the above issue, Applicant’s argument appears to essentially be that the subject matter being claimed is encompassed by some generic formula described by the specification and thus, any feasible combination is necessarily described. However, narrowing/sub-generic subject matter undescribed within the specification is assessed on a case-by-case basis and such subject matter is not necessarily described simply because a disclosed genus encompasses it. MPEP 2163.05(II). In the present case, Applicant has failed to explain how the disclosure as originally filed reasonably leads one of ordinary skill toward the subject matter that is being claimed, particularly given the breadth being claimed in comparison to the much narrower recitations of Pages 8-9. 
The rejections concerning Shimizu are withdrawn in view of Applicant’s amendment. Therefore, Applicant’s arguments concerning Shimizu are moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764